DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 08/01/2022. As directed by the amendment: Claims 1 and 9 have been amended, claims 3,13-25, and 30 have been cancelled, and no claims have been added. Thus, claims 1-2, 4-12, 26-29, and 31-32 are presently pending in the application.
Amendments to claim 9 have overcome the previous claim objection previously set forth in the Final Office Action mailed on 01/31/2022.

Response to Arguments
Applicant's arguments and amendments have been fully considered but they are not persuasive. Applicant argues that the spring 20 of Smoot is not an extension spring and that the spring 20 is biased into compression as shown in Fig.1 of Smoot unlike the extension spring that is “biased in extension” as recited in claim 1. Examiner disagrees, the amendment to claim 1 recites “the driver being biased toward the delivery tip by an extension spring … biased in extension to act upon the cartridge”. Smoot discloses a compression spring 20 that is compressed to retract the plunger assembly wherein the spring extends to bias the plunger portion 12 towards the cannula 44/36 and ampule 38 as seen in Fig.2. The extension spring cited in claim 1 is performing the function of a compression spring disclosed in Smoot, so the extension spring in claim 1 is interpreted to be a compression spring (discussed below).
Applicant argues that the driver acts on the cartridge through extension of the extension spring; however, the follower 40 of Fig.5 of Smoot acts on the ampule by have the spring 20 compressed as shown in Fig.1. Examiner disagrees, the follower 40 of Fig.5 acts on the ampule when the spring is extended as seen in Fig.2.
Applicant argues that Smoot does not disclose the amendment to claim 1 “a portion of the driver holds the cartridge in place by surrounding the cartridge while the driver pushes the substance of the cartridge out of the cartridge”. Examiner disagrees, examiner interprets “surrounding” to be “enclosing” (discussed below). The follower 40 encloses the open end of the ampule 38 as seen in Fig.5.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the driver being biased toward the delivery tip by an extension spring extending from the trailing end to the leading end of the body and biased in extension to act upon the cartridge”  and “a portion of the driver holds the cartridge in place by surrounding the cartridge while the driver pushes the substance of the cartridge out of the cartridge” in claim 1 (the arrangement of the elements is not shown within the delivery device) or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, 26-29, and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the driver being biased toward the delivery tip by an extension spring extending from the trailing end to the leading end of the body and biased in extension to act upon the cartridge”; however, the claimed function of the extension spring is not taught in the specification or the drawings. The disclosure only states that the controller rate of delivery can be optimized by using an extension spring, but it does not state how the extension spring biases the driver to act upon the cartridge.
Claim 1 recites “a portion of the driver holds the cartridge in place by surrounding the cartridge while the driver pushes the substance of the cartridge out of the cartridge”; however, there is no corresponding structure recited in the specification that shows or recites how the portion of a driver that holds and surrounds the cartridge while the driver pushes the substance out of the cartridge. The disclosure only states that the plunger surrounds the cartridge to hold it in place while the plunger pushes the contents of the cartridge into the outlet 14; it does not state how this function is being performed.
Claims 2, 4-12, 26-29, and 31-32 are rejected due to their dependency in claim 1.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-12, 26-29, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the driver being biased toward the delivery tip by an extension spring extending from the trailing end to the leading end of the body and biased in extension to act upon the cartridge”; however, it is unclear how the extension spring biases the driver. The recited “extension spring” is used in a manner (extension spring would act on the cartridge through extension of the spring) different than it’s understood definition, since the extension spring acts by contraction of the spring which is opposite to what is claimed. For the purpose of examination, the extension spring in claim 1 is interpreted to be a compression spring.
Claim 1 recites “a portion of the driver holds the cartridge in place by surrounding the cartridge while the driver pushes the substance of the cartridge out of the cartridge”; however, it is unclear to how the portion of the driver holds and surrounds the cartridge while the driver pushes the substance out of the cartridge.
Claims 2, 4-12, 26-29, and 31-32 are rejected due to their dependency in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, 27-29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smoot (US 2669230).
Regarding Claim 1, Smoot discloses a delivery device (Figs.1-3 and 5) for delivering a substance to a treatment site exposed during surgery, the delivery device comprising: a body (tubular body (10); Fig.1) comprising an elongate delivery tip (cannula (44/36)), wherein the body extends from a trailing end (the end where knob (16) is located) to a leading end (tip/outer end of the cannula), the leading end being blunt and comprising a structure to precisely deliver a substance topically to an exposed surface (This opening conveniently receives a cannula 36, the outer end of which is blunt and terminates in line with the outer face of portion 35; column 3, lines 42-44) (the area of this portion may be as large as desirable consistent with maintaining a zone of seal between the surface being contacted and the cannula mouth.; column 3, lines 54-57), the body (10) defining a cavity for retaining a pre-assembled cartridge (ampule (38); Fig.5) holding a substance (It is apparent that the plunger portion I2 will strike the follower 40 and cause the latter to be projected through the bore of the ampule 38. Such projection will cause the follower to function as a piston to express the medicament through the bore of cannula 36; column 8, lines 11-16); a driver (flange member (13), plunger portion (12), and follower (40)) for mechanically discharging the substance from the cartridge to the delivery tip (column 8, lines 9-16), the driver being biased toward the delivery tip (36/44) by an extension spring (the extension spring is interpreted to be a compression spring as discussed above) extending from the trailing end to the leading end of the body (the spring (20) extends from the trailing end towards the leading end as seen in Figs. 1-2) and biased in extension to act upon the cartridge (38) (Fig.2) and adopt a release motion toward the delivery tip (44/36) such that the driver pushes the substance out of the cartridge (the driver (flange (13), plunger portion (12), and follower (40)) is biased via spring (20) towards the cannula so that the follower (40) acts upon the ampule (38) to express the medicament through the bore of the cannula when the pawl projection (23) disengages the flange (13); Fig.1-2 and 5) (column 8, lines 9-16) (column 7, lines 2-57), the driver acting upon the cartridge (38) through extension of the spring (Fig.2), the driver being configured such that a portion of the driver (40) holds the cartridge in place by surrounding the cartridge (the follower (40) encloses the upper part of the ampule (38) as seen in Fig.5) while the driver pushes the substance of the cartridge out of the cartridge (the follower (40) holds the ampule (38) in place while the plunger portion (12) is expressing the medicament, since the follower acts like a piston along the ampule) (column 8, lines 9-16); a brake mechanism (pawl projection (23)) integral to an actuator (pawl member (21)) (the pawl projection (23) is part of the pawl member (21) as seen in Fig.1), which actuates movement of the driver to discharge the substance (column 8, lines 51-54), the brake mechanism having a braking position (Fig.1) in which a retaining member (23) of the brake mechanism acts to restrain the release motion of the driver (the pawl projection (23) raises and hold the flange (13) with the plunger portion (12) (since the plunger is connected to the flange and the follower (40) is being pushed by the plunger) in place; Fig.1) (column 8, lines 43-54) and a release position (Fig.2) in which the brake mechanism does not act to restrain the release motion of the driver (the pawl projection (23) moves out of engagement with the flange (13) that pushes the plunger portion (12) and the follower (40) to express the medicament out of the bore of the cannula), the brake mechanism being movable from the braking position (Fig.1) to 2adopt the release position (Fig.2) and from the release position to adopt the braking position, wherein the retaining member (23) acts frictionally on the driver to restrain the release motion of the driver as the driver moves (the pawl projection (23) grip (frictionally)/ engage the flange (13) during the braking position (Fig.1) by raising the flange (13) upward as seen in Fig.1) (column 8, lines 43-54).
Regarding Claim 2, Smoot discloses the delivery device as defined in claim 1, and further discloses comprising a perforator (pointed/piercing end (37)) for creating an opening in the cartridge to allow for discharge of the substance from the cartridge to the delivery tip (the inner end of the cannula 36 extends into the chamber of the plug for a small distance and terminates in a pointed or piercing end 37; column 3, lines 44-47).
Regarding Claim 4, Smoot discloses the delivery device as defined in claim 2, and further discloses wherein the perforator (37) acts by relative movement of the cartridge and the perforator (the user pushes the ampule (38) until the pointed end of the cannula penetrates the seal/plug (39) at the end of the ampule) (column 6, lines 30-48).
Regarding Claim 5, Smoot discloses the delivery device as defined in claim 2, and further discloses wherein the perforator (37) comprises a needle positioned proximal the delivery tip (the piercing end (37) is a needle located proximal (away from patient) from the blunt end of the cannula as seen in Figs.1 and 5, since the piercing end pierces the seal/plug (39) of the ampule).
Regarding Claim 6, Smoot discloses the delivery device as defined in claim 2, and further discloses wherein the cartridge (38) and perforator (37) are relatively movable (the user pushes the ampule (38) until the pointed end of the cannula penetrates the seal/plug (39) at the end of the ampule) (column 6, lines 30-48) between a sealed configuration (before the pointed end (37) pierces the plug (39)) and an active configuration in which the cartridge is perforated (after pushing the ampule (38) to pierce the plug (39) via the pointed end (37) of the cannula).
Regarding Claim 7, Smoot discloses the delivery device as defined in claim 6, and further discloses wherein movement of the cartridge and the perforator into the active configuration is activated by a manual activator (the user manually pushes the ampule (38) until the pointed end of the cannula penetrates the seal/plug (39) at the end of the ampule) (column 6, lines 30-48).
Regarding Claim 8, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein the driver is adapted to release a consistent flow of the substance (the medicament flow is consistent, since there is no interruption of fluid flow within the bore of the cannula (since the cannula is hollow as seen in Figs.1-2 and 5) when the follower (40) is being pushed by the plunger (12)).
Regarding Claim 9, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein actuation of the actuator (21) releases the brake mechanism (column 8, lines 51-54).
Regarding Claim 10, Smoot discloses the delivery device as defined in claim 9, and further discloses wherein release of the brake mechanism (23) allows the driver (12, 13, and 40) to drive motion of a displaceable 3plunger (stem portion (14); Fig.1), the displaceable plunger being configured to move such that the substance is discharged from the cartridge to the delivery tip (when the pawl projection (23) release the flange (13), the plunger portion (12) and the stem portion (14) move together as seen in Fig.2 wherein movement of the plunger portion (12) trikes the follower (40) to express the medicament through the bore of the cannula) (column 8, lines 9-16).
Regarding Claim 11, Smoot discloses the delivery device as defined in claim 10, and further discloses wherein the brake mechanism acts on the driver (the pawl portion (23) acts on the flange (13); Figs.1-2).
Regarding Claim 12, Smoot discloses the delivery device as defined in claim 10, and further discloses wherein the brake mechanism acts on the displaceable plunger (the pawl portion (23) acts indirectly on the stem portion (14), since the stem portion (14) moves when the pawl portion (23) moves outward (Fig.2)).
Regarding Claim 27, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein a magnitude of release motion is variable depending on the amount of time the braking mechanism is in the release position (if spring (20) is in the release position (Fig.2) (spring is not compressed), there will be no magnitude of release).
Regarding Claim 28, Smoot discloses the delivery device as defined in claim 10, and further discloses wherein the brake mechanism acts on the cartridge (the driver (flange (13), plunger portion (12), and follower (40)) is biased via spring (20) towards the cannula so that the follower (40) acts upon the ampule (38) to express the medicament through the bore of the cannula when the pawl projection (23) disengages the flange (13); Fig.1-2 and 5) (column 8, lines 9-16) (column 7, lines 2-57).
Regarding Claim 29, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein at least a portion of the delivery tip (cannula) is removable (In the form of structure shown in Figs. 9,10, and 11 it will be understood that in common with the structures of all of the heretofore described units, the plug and cannula assembly is similar and removable for the purpose of cleaning and re-charging the apparatus; column 9, lines 8-13) to allow for variation of size and shape configuration of the delivery tip (the outer end of the same, under ordinary conditions, defines an orifice on the order from .003" to .005"; column 3, lines 49-51).
Regarding Claim 31, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein action of the driver moves the driver into the pre-assembled cartridge (38) (column 8, lines 9-16).
Regarding Claim 32, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein the driver acts upon the cartridge such that during pushing of the substance by the driver results in a controlled delivery of the substance (the delivery is controlled, since the substance is continuously expressed without interruption when the plunger portion (12) is pushing the follower/piston (40)) (column 8, lines 9-16).

Claims 1 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smoot (US 2669230) (alternate interpretation).
Regarding Claim 1, Smoot discloses a delivery device (Figs.1-3 and 5) for delivering a substance to a treatment site exposed during surgery, the delivery device comprising: a body (tubular body (10); Fig.1) comprising an elongate delivery tip (cannula (44/36)), wherein the body extends from a trailing end (the end where knob (16) is located) to a leading end (tip/outer end of the cannula), the leading end being blunt and comprising a structure to precisely deliver a substance topically to an exposed surface (This opening conveniently receives a cannula 36, the outer end of which is blunt and terminates in line with the outer face of portion 35; column 3, lines 42-44) (the area of this portion may be as large as desirable consistent with maintaining a zone of seal between the surface being contacted and the cannula mouth.; column 3, lines 54-57), the body (10) defining a cavity for retaining a pre-assembled cartridge (ampule (38); Fig.5) holding a substance (It is apparent that the plunger portion I2 will strike the follower 40 and cause the latter to be projected through the bore of the ampule 38. Such projection will cause the follower to function as a piston to express the medicament through the bore of cannula 36; column 8, lines 11-16); a driver (plunger portion (12) and follower (40)) for mechanically discharging the substance from the cartridge to the delivery tip (column 8, lines 9-16), the driver being biased toward the delivery tip (36/44) by an extension spring (the extension spring is interpreted to be a compression spring as discussed above) extending from the trailing end to the leading end of the body (the spring (20) extends from the trailing end towards the leading end as seen in Figs. 1-2) and biased in extension to act upon the cartridge (38) (Fig.2) and adopt a release motion toward the delivery tip (44/36) such that the driver pushes the substance out of the cartridge (the driver (plunger portion (12) and follower (40)) is biased via spring (20) toward the cannula so that the follower (40) acts upon the ampule (38) to express the medicament through the bore of the cannula) (Thus, the plunger assembly will be released for projection by the spring 20; column 5, lines 19-21) (column 8, lines 9-16) (column 7, lines 2-57), the driver acting upon the cartridge (38) through extension of the spring (Fig.2), the driver being configured such that a portion of the driver (40) holds the cartridge in place by surrounding the cartridge (the follower (40) encloses the upper part of the ampule (38) as seen in Fig.5) while the driver pushes the substance of the cartridge out of the cartridge (the follower (40) holds the ampule (38) in place while the plunger portion (12) is expressing the medicament, since the follower acts like a piston along the ampule) (column 8, lines 9-16); a brake mechanism (pawl projection (23)) integral to an actuator (pawl member (21)) (the pawl projection (23) is part of the pawl member (21) as seen in Fig.1), which actuates movement of the driver to discharge the substance (column 8, lines 51-54), the brake mechanism having a braking position (Fig.1) in which a retaining member (23) of the brake mechanism acts to restrain the release motion of the driver (the pawl projection (23) raises the plunger portion (12) when holding the flange (13) in place; Fig.1) (column 8, lines 43-54) and a release position (Fig.2) in which the brake mechanism does not act to restrain the release motion of the driver (the pawl projection (23) moves out of engagement with the flange (13) that pushes the plunger portion (12) and the follower (40) to express the medicament out of the bore of the cannula), the brake mechanism being movable from the braking position (Fig.1) to 2adopt the release position (Fig.2) and from the release position to adopt the braking position, wherein the retaining member (23) acts frictionally on the driver to restrain the release motion of the driver as the driver moves (the pawl projection (23) acts frictionally on the plunger portion (12) (since the plunger portion is being raised upward by the pawl projection (23); Fig.1) to restrain movement of the plunger).
Regarding Claim 26, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein the retaining member (23) acts frictionally by solely (solely is interpreted to mean “completely”) engaging a smooth surface of a displaceable plunger (flange (13)) that is driven in motion by the driver (the pawl projection (23) completely engages the smooth surface of the flange (13) as it is being raised upward by the pawl projection (23); Fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783